Citation Nr: 0630953	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 1998, the Board denied the claims of entitlement 
to service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, and 
entitlement to payment or reimbursement of dental expenses 
incurred as a result of dental implants.  In October 1999, 
that part of the Board's decision regarding service 
connection for the residuals of dental trauma was vacated and 
the matter was remanded by the United States Court of Appeals 
for Veterans Claims (hereinafter the Court).  The appeal from 
the denial of entitlement to payment or reimbursement of 
dental expenses incurred as a result of dental implants was 
dismissed by the Court.  

In July 2000, the Board again denied the issue of entitlement 
to service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment.  The 
case was returned to the Court which, in October 2001, 
vacated and remanded the July 2000 decision.  In November 
2002, the Board denied the issues of entitlement to service 
connection for residuals of dental trauma, for the purpose of 
obtaining VA outpatient dental treatment.  The case was 
returned to the Court which, in April 2005, vacated the 
decision and remanded it to the Board for further 
adjudication.  

The Board remanded this claim to the RO for additional 
development in September 2005.  It has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.


2.  Following his initial authorization for dental treatment, 
which expired, the veteran failed to apply for current dental 
treatment benefits by December 31, 1954, as required by 
Public Law No. 83-149.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service, and the veteran is not otherwise 
eligible for VA outpatient dental treatment. 38 U.S.C.A. §§ 
1110, 1712 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 
17.161 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file shows that during service in 
January and February 1945, the veteran had problems with his 
teeth that included restorable and non-restorable carious 
teeth plus missing teeth.  There is no indication that the 
veteran sustained a blow of the mouth or jaw or that he 
sustained dental trauma in any way.  In February 1947, the 
veteran applied for VA dental treatment.  He received dental 
treatment between February 1947 and January 1948 including 
the placement of full upper and lower dentures.  

Initially, a March 1948 dental rating action found that the 
veteran's teeth were not service incurred or aggravated, as 
the RO had not received the veteran's complete service dental 
records.  This dental rating action was amended in June 1948 
to note that, for dental treatment, teeth numbers 6, 7, 8, 9, 
10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 
27, 28, 29, 30, 31, 32 were incurred in World War II.  
Correspondence furnished to the veteran in July 1948 
indicates that the veteran disagreed with the June 1948 
rating decision.  He did not perfect an appeal.

In 1988, the veteran filed a claim for service connection for 
a dental condition that resulted from extractions and 
fillings performed during service.  In August 1990, he was 
advised by the RO to apply for dental treatment at the 
nearest VA facility.  In 1995, he reapplied for benefits.  

VA regulations in effect in 1946, at the time of the 
veteran's discharge from service, considered Class II 
beneficiaries as "[t]hose having service-connected non- 
compensable or non-pensionable dental or oral disabilities."  
38 C.F.R. § 25.6123 (1946).   Class II beneficiaries were 
entitled to any treatment indicated as necessary for the 
correction of wartime or peacetime service connected dental 
disabilities provided the veteran was discharged on 
conditions other than dishonorable on account of a disability 
incurred in the line of duty or is in receipt of pension for 
a service incurred disability  38 C.F.R. 25.6129(b)(1) 
(1946).  Dental prosthesis when requiring replacement through 
legitimate wear or deterioration will be replaced upon 
determination as to the present necessity of replacement as 
adjunct or auxiliary relief 38 C.F.R. § 25.6135 (1946). 

A review of the record shows that the veteran was initially 
given authorization for treatment by Dr. W. H. P. in April 
1947.  In May 1947, the veteran decided to change dentist and 
the new dentist, Dr. A. B., was given authorization for 
treatment. Authorization was extended in September and 
December 1947.  

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954." This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958. See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  This restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and 
(C); 38 C.F.R. § 17.161.

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in 
this section:

(a) Class I. Those having a service- connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.

Class II (a). Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 38 U.S.C.A. § 1712 (West 2002 and 
Supp 2005); 38 C.F.R. § 17.161 (a) (b) and (c) (2005).

The Joint Motion issued by the Court in October 1999, 
contained two bases for the requested remand.  First, the 
Board did not discuss the effect of Grovhoug v. Brown, 7 Vet. 
App. 209 (1994).  Factually, this case differs significantly 
from Grovhoug.  In Grovhoug, the veteran was granted service 
connection for noncompensable periodontal disease in December 
1988.  He received VA outpatient dental treatment from August 
1989 until August 1991, at which time it was discovered that 
he was not, in fact, eligible for VA dental treatment.  The 
Court noted that the veteran's entitlement to outpatient 
dental treatment had been terminated without prior notice.  
Citing certain provisions of Manual M21-1, Part IV, Chapter 9 
and Chapter 23, the Court held that the Board should have 
addressed the issue of what notice the appellant had a right 
to, including a right to predetermination notice prior to the 
termination of dental treatment.

In this case, the veteran was afforded VA dental treatment in 
1947 and 1948. Concerning notice, the Board notes that the 
record indicates that the veteran was informed by letter 
dated February 3, 1947, that dental treatment by had been 
authorized, and that this authority expired on March 3, 1947.  
The record also contains a letter, dated May 6, 1947, 
notifying the veteran that another doctor had been authorized 
to render dental treatment to him, as well as several 
extensions of authorization.  There is nothing in the record 
to suggest that notice to the veteran concerning his dental 
treatment authorization was faulty.

In the instant case, the veteran has retained his service-
connected status at a noncompensable rate.  Additionally, the 
Grovhoug decision refers to provisions of Manual M21-1 that 
address "due process."  This manual was not in effect in the 
1940s and would not apply to the notice given to the veteran 
in this case.  Moreover, the veteran was provided notice 
regarding eligibility requirements as evidenced by the 
authorizations that were granted for his dental treatment in 
1947 and 1948.  He was given a specific time in which to 
receive his treatment and the dates the authorizations 
expired.  Consequently, the Board concludes that Grovhoug 
does not provide a basis for authorization of dental 
treatment in this case.

Second, the Joint Motion stated that the Board erred by not 
recognizing that since the Appellant was discharged in 1946, 
the change in VA dental law in 1955 that enacted the one year 
time limitation for applying for treatment and restricted 
treatment for non- compensable dental conditions to a one- 
time completion basis did not apply to him.  See Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995); see also S. Rep. No. 463 
(1995).

Consequently, the matter was remanded to allow the Board to 
apply the dental law to this case as it existed at the time 
of the appellant's original application for treatment in 
February 1947.

In applying Woodson to the present case, the Board observes 
that Woodson noted that the one-year limit for applying for 
dental treatment was first imposed by a 1957 statute which 
became effective on January 1, 1958, and that, since the 
veteran in Woodson was discharged in 1954, that statute did 
not apply to him.  Id. at 355.  The Court further found, 
however, that although the veteran was not required by 
statute to apply for outpatient dental treatment within one 
year of his discharge, he was required to do so by 38 C.F.R. 
§ 17.123.  Id.  Woodson does not hold that a veteran who 
applies for dental treatment within one year of service 
discharge prior to 1958 is now entitled to dental treatment 
based on the law in effect prior to 1958.  Rather, Woodson 
found that the veteran had not submitted a well-grounded 
claim for Class II eligibility, as he had submitted no 
evidence to establish that he applied for outpatient dental 
treatment within one year of his discharge and, therefore, 
could not possibly meet the requirements of 38 C.F.R. § 
17.123(b) as they existed in 1955 or now.  Id. at 355.  The 
converse - that a veteran who did apply for outpatient dental 
treatment within one year of his service discharge prior to 
the 1950s is now eligible for Class II dental treatment -- 
does not necessarily follow.

Although Woodson indicates that the one-year statutory limit 
for applying for dental treatment does not apply to veterans 
discharged before its effective date of January 1, 1958, it 
does recognize that there is a regulatory limit on applying 
for dental treatment.  As noted in Woodson, the one-year 
limit for applying for treatment was first imposed by 
Congress in a series of statues and amendments that 
culminated in a final 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  Since the veteran was discharged 
in 1946, that statute did not apply to him.  However, in 
December 1955, 38 C.F.R. § 17.123(b) was amended to provide 
that a veteran seeking Class II eligibility had to apply for 
treatment "within 1 year after discharge or release, or by 
December 31, 1954." 38 C.F.R. § 17.123(b) (1956); 20 Fed. 
Reg. 9505 (1955).  At that time, the authority for § 17.123 
was Veterans Regulation No. 7(A), Exec. Order No. 6233, a 
very general provision entitled "eligibility for medical 
care."  It authorized the VA Administrator (now the 
Secretary), "in his discretion," to furnish medical care to 
veterans, including "dental services."  Ibid.  Therefore, 
although the veteran was not required by statute to apply for 
outpatient dental treatment by December 1954, he was required 
to do so by 38 C.F.R. § 17.123; Woodson v. Brown, 8 Vet. App. 
352, 355-56 (1995).  

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
enactment of this Act. . . ." (Independent Offices 
Appropriation Act 1954) (Approved July 27, 1953)

Public Law No. 83-428 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
discharge or by December 31, 1954, whichever is later. . . ." 
(Independent Offices Appropriation Act 1955) (Approved June 
24, 1954)

Therefore, although the veteran applied for benefits within a 
year of his discharge, to be eligible for current dental 
treatment he was required to apply by December 31, 1954 (the 
later of the dates), which he did not accomplish.  Since he 
has submitted no evidence to establish that he applied for 
outpatient dental treatment by December 31, 1954, he cannot 
possibly meet the requirements of § 17.123(b) as they existed 
in 1955 or under current law.  See Woodson, supra.

In summary, the veteran is asserting that his current claim 
should be judged under pre-1955 rules, but these have been 
supplanted by current legal authority which the Board is 
bound to follow.  Although then-current law was applied to 
his 1947 application for treatment, authorization for 
treatment under that application expired many years ago.  For 
example, see VA Form 10-2567, dated May 21, 1948.  Current 
law must be applied to his 1995 application, and it is clear 
that under the law the veteran does not now qualify for Class 
II VA outpatient dental treatment because his current 
application was filed many years beyond the December 1954 
time limit.  He did receive one complete episode of Class II 
VA treatment, which occurred in 1947 and 1948 based on prima 
facie eligibility.  Current law does not permit repeat 
episodes of Class II treatment.

The April 2005 Court Order mandates that the Board address 
the notice regarding termination of the June 1948 benefits 
and the limits on benefits.  As noted above, the veteran was 
granted service connection for teeth numbers 6, 7, 8, 9, 10, 
11, 12, 13, 15, 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 
28, 29, 30, 31, 32 on June 14, 1948.  While a specific notice 
letter is not in the file, correspondence furnished to the 
veteran on July 20, 1948, indicates that the veteran had 
disagreed with the June 1948 rating decision.  He was sent a 
VA Form P-9 (Claimant's Appeal to Administrator of Veterans' 
Affairs) at that time.  There is nothing in the file to 
indicate that this letter and the VA Form P-9 were not 
received by the veteran.  This letter with the enclosure was 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received this notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  Therefore the Board finds that the 
veteran did receive proper notice of the RO determination and 
the benefits to which he was entitled in June 1948, since he 
subsequently disagreed with the benefits and the limitations 
of such benefits granted.  See 38 C.F.R. Part 19 (1948).  He 
did not respond to the correspondence and thus, while he was 
in disagreement, he did not perfect an appeal.  That action 
became final.  See Veterans Regulation No. 2(a), pt. II, par. 
II; Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957.  

As to the termination of the benefits granted in 1948, the 
veteran's benefits existed and remained in effect until 1955.  
At that time, his benefits were terminated when Section 
17.123(b) was amended.  The appellant has not pointed to any 
authority indicating that VA had a duty to provide any 
notification to the veteran regarding this change in the 
regulation, or of the subsequent change of that statute in 
1957.  Further, the Court has held that the VA has no duty to 
inform potential beneficiaries of new laws affecting 
compensation.  See, Gold v. Brown, 7 Vet App. at 318 (1995), 
Lyman v. Brown, 5 Vet. App. 194 (1993); Wells v. Principi, 3 
Vet. App. 307 (1992).  It is noted that the veteran did not 
again apply for benefits until 1988, and he was subsequently 
advised in a December 1989 letter from the RO to apply for 
treatment at a VA medical center.  He did not file another 
claim until March 1995, now on appeal, and as such, the claim 
would be adjudicated under current law.  It is also notable 
that the current appeal involves a claim for residuals of 
dental trauma, for the purposes of obtaining VA dental 
treatment, and that the June 1948 dental rating for treatment 
only did not mention dental trauma. 

The April 2005 Court Order also indicates that the Board 
should consider and apply the applicable regulations in this 
claim.  The appropriate law in 1946 when the veteran was 
discharged was 38 C.F.R. §§ 25.6120 and 25.6135 (1946).  
Application of the then-existing statues and regulations has 
been discussed above as being applied to his claim then.  The 
current claim, filed in 1995, is governed by the current law 
rather than the law in effect in 1946.  The proper regulation 
to be considered now is 38 C.F.R. § 17.161 (2005).  Both the 
regulation and the statutes were revised in the 1950s.  The 
law to be applied now is 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.123 (1995) -- which in 1996 was subsequently renumbered as 
38 C.F.R. § 17.161.  See, 61 Fed Reg 21966 (1996).  The 
regulation itself remained unchanged.  

As to the December 31, 1954 filing limitation, Public Law No. 
83-428 stated "[t]hat no part of this appropriation shall be 
available for outpatient dental services and treatment, or 
related dental appliances with respect to a service-connected 
dental disability which is not compensable in degree unless 
such condition or disability is shown to have been in 
existence at time of discharge and application for treatment 
is made within one year after discharge or by December 31, 
1954, whichever is later. . . ." (Independent Offices 
Appropriation Act 1955) (Approved June 24, 1954).  See Public 
Laws 83-149, 83-428 (effective July 17, 1953, through June 
15, 1955) see also 38 C.F.R. §§ 3.104-08 (1956 Supp.).

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma.  The 
veteran is not entitled to receive VA outpatient dental 
treatment on a Class I basis because his disability is not 
compensable.  See 38 C.F.R. § 4.150.

Moreover, the veteran has not established service connection 
for a noncompensable dental disability due to combat wounds 
or service trauma.  As to each noncompensable service- 
connected dental condition, a determination will be made 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b). The veteran's service medical records 
show that he did receive dental treatment in January 1945 for 
extractions, carious teeth and pulpitis.  However, there is 
no indication that this treatment was necessitated by in- 
service combat wounds or other dental trauma.  In fact, a 
March 1948 letter from the Chief of Dental Service to the 
veteran points out that the carious and missing teeth was not 
incurred or aggravated by World War II service.  The 
regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  

The veteran apparently believes the act of extracting his 
teeth because of disease was, in and of itself, dental 
trauma; but such treatment is not dental trauma within the 
meaning of the regulations.  The veteran contends he received 
substandard dental treatment that was not fit for an animal.  
In February 1997, the VA General Counsel issued an opinion in 
which it found that the term "service trauma" did not include 
situations where a veteran's teeth were extracted as a part 
of ordinary dental treatment received during service or from 
VA.  See VAOPGCPREC 5-97 (Opinion issued January 1997, 
addendum issued February 1997).  That opinion specifically 
held that, for the purposes of determining whether a veteran 
has a Class II(a) eligibility for dental care under 17 C.F.R. 
§ 17.123(c) (1999) (now found at 38 C.F.R. § 17.161(c)), the 
term "service trauma" did not include the intended effects of 
treatment provided during the veteran's military service.  
Accordingly, a "service trauma" does not include the fact 
that the veteran underwent extraction of multiple teeth 
during ordinary dental treatment.  While it is undisputed 
that the veteran had teeth pulled during and shortly after 
service, there is no evidence of dental trauma in service.  
In fact, the veteran specifically testified at his hearing 
before the Board in February 1998 that he had not sustained 
any hard blows of the face or jaw.  As there is no evidence 
that the veteran sustained dental trauma during service, 
service connection is not warranted and he is not, therefore, 
eligible for outpatient dental treatment.  This appeal must 
be denied.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board's October 2002 letter describing the evidence 
needed to support the veteran's claim was mailed after the RO 
initial denial in 1995.  The denial was prior to the 
enactment of VCAA legislation.  However, the Court has stated 
that the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120.  The letter properly complied with all 
notice requirements.  

The letter did not, however, address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by this, however, 
because his initial claim for service connection for the 
purposes of dental treatment was substantiated, and the 
current claim for residuals of dental trauma has been denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran has not identified any records 
that could be pertinent to his claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


